3:20-cv-03107-SEM-TSH # 10            Page 1 of 11                                            E-FILED
                                                            Wednesday, 29 April, 2020 03:09:37 PM
                                                                    Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF ILLINOIS

JOHN BAMBENEK, LISA KENDALL,                      )
JOHN PHILLIPS, REFORM CHAMPAIGN                   )
COUNTY, an unincorporated political association,  )
And DECATUR DISPENSARY PROJECT,                   )
An unincorporated political association           )
                                                  )
               Plaintiffs,                        )
                                                  )
       v.                                         )         No. 3:20-cv-3107
                                                  )
JESSE WHITE, in his official capacity as Illinois )
Secretary of State, KIM ALTHOFF, in her official )
capacity as the Decatur City Clerk, AARON         )
AMMONS, in his official capacity as Champaign )
County Clerk, JOSH TANNER, in his official        )
capacity as Macon County Clerk, and WILLIAM )
J. CADIGAN, KATHERINE S. O'BRIEN, LAURA )
K. DONAHUE, CASSANDRA B. WATSON,                  )
WILLIAM M. MCGUFFAGE, in their official           )
Capacities as Board Members of the Illinois State )
Board of Elections,                               )
                                                  )
                       Defendants.


           MEMORANDUM IN SUPPORT OF DEFENDANT JOSH TANNER,
                    MACON COUNTY CLERK

                                 I.    INTRODUCTION

       The Plaintiffs have filed an action to enjoin or modify the Illinois Petition

Collection requirements for initiative referendums to be placed on the November 3, 2020

general election ballot and to enable and acquire the Defendant, Josh Tanner as the clerk

to address the ballot concerns of the Plaintiff. The Plaintiffs rely upon the need for this

relief due to the coronavirus and Governor Pritzker's corresponding shelter-in-place

emergency order. The Plaintiffs refer to Governor Pritzker's corresponding shelter-in-




                                            1
                                      3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10             Page 2 of 11



place orders. On March 20, 2020 entered the one and only shelter-in-place order for the

state of Illinois.

                                     II.   ARGUMENT

                A. COVID19 EXECUTIVE ORDER(S) UNCONSTITUTIONAL
                         (No Likelihood of Success on the Merits)

        Plaintiffs seek relief, including a monetary judgment for attorney’s fees pursuant

to 42 USC Section 1988(b) against Macon County Clerk, Josh Tanner, on the basis that

Tanner is charged with enforcement of Election Code provisions. No assertion is made

that the Election Code is unconstitutional, facially. The relief Plaintiffs seek is based on

the alleged interference with Election Code compliance caused by Pritzker’s COVID19

Executive Order(s), issued and threatened. However, Plaintiffs do not challenge the

Executive Orders, Orders which are outside the authority of Tanner to enforce. Plaintiffs

elect to submit voluntarily to the Executive Order(s), issued and threatened. Plaintiffs

should not succeed in obtaining the relief requested against Tanner because the source of

their alleged injury is the unconstitutional Executive Order(s), issued or threatened.

        The Executive Orders, actual or threatened, to have effect through May 31, 2020

[EO for purposes of this Section of Memorandum] were issued by Pritzker asserting

enablement by the Illinois Emergency Management Act, 20 ILCS 3305 [IEMA]. The EO

claims disaster under Section 4 of the IEMA finding a public health emergency presented

by the novel COVID19 infection presented a “high probability” for a “large” number of

deaths in the affected area. The Governor declared the affected area for the disaster to be

all 12.67 million Illinois citizens covering the entirety of the State of Illinois. The IEMA

authorizes the Governor to exercise emergency powers under Section 7 of the IEMA for a

period not to exceed thirty (30) days. The Governor has exercised emergency powers

                                              2
                                        3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10             Page 3 of 11



under Section 7(2) (8) and (12) to impose a stay at home mandate for all movement

except for essential travel or essential work. In other words, an order for home detention

for non-essential activity.

       In addition to the impaired constitutional rights for which Plaintiffs claim injury

(which are not restated herein), the EO deprive citizens of the free exercise of

fundamental rights, to include the right to earn a livelihood in one’s profession of choice

and the liberty of free movement. [See Memorandum of Illinois State Appellate

Prosecutor attached as Exhibit B to the Answer and incorporated herein]. Assuming such

deprivation of fundamental rights may be tolerated constitutionally, to any extent, the

deprived citizen is entitled to due process. [Illinois Constitution, Art. 1, Section 2; United

States Constitution, Fifth and Fourteenth Amendments.] Compliance with the statutory

requirements in the IEMA represent a beginning point for evaluating due process.

       At this point in time, the exercise of powers by the Governor to mandate home

detention for non-essential activity after 30 days is not enabled and exceeds the statutory

grant of emergency powers. Thus, a denial of due process to the citizen whose liberty is

deprived. Here, Plaintiffs, as petitioners in connection with election activity cannot

support an inability to collect signature by asserting the restrictions of an unconstitutional

or null EO. If Plaintiffs elect to acquiesce to the EO, the injury they claim is imposed

voluntarily and they are entitled to no relief against Tanner.

       The complaint against Tanner is limited to Macon County, or more specifically,

the City of Decatur, IL. The EO declaring the “affected area” as the entire State of

Illinois, without findings specific the area at issue here, the City of Decatur, Macon




                                              3
                                        3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10            Page 4 of 11



County, is an overly broad exercise of the emergency powers that deny a Macon County,

City of Decatur, citizen due process. See Exhibit “B ”to the Answer which states:




In fact, there is no indication that the Governor ever has made any regional or area

findings to inform a narrowly tailored exercise of emergency powers under the IEMA. To

the contrary, Governor Pritzker has not exercised his powers surgically with the support

of high probability evidence when declaring affected areas. Pritzker has covered the

entire State of Illinois with an iron blanket forcing the factually unaffected to the same

deprivations as the likely affected population. An unconstitutional detention or

deprivation of one individual is not remedied by depriving all citizens under your

jurisdiction. In fact, State Circuit Court already has declared the deprivations of one

citizen under the EO to be unconstitutional and exceeding statutory enablement. Bailey v.

Pritzker, See Exhibit "A" to the Answer.



                                             4
                                       3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10              Page 5 of 11



        Section 4 of the IEMA is vague in terms of defining the requisite standards for

declaring a “disaster” that authorizes the deprivation of fundamental rights. The required

finding for a “high probability” of a “large” number of deaths is not well-defined. “High

probability” is sufficiently informative. However, “large” is a comparative term for

which there is no base. “Large” compared to what? To deprive citizens of fundamental

rights, the IEMA is too vague to satisfy the requirement of due process.

        The Governor claims authority to classify essential from non-essential

activity/employment as a power authorized under Section 7. The scope of power claimed

by the Governor is profound and requires scrutiny at some level, rational or strict, to

assure that similarly situated activities are not arbitrarily classified to protect against

equal protection denial or special legislation benefit. [Illinois Constitution, Art. 1, Sec.2;

United States Constitution, XIV amend.] As applied here, the social distancing

encroachment presented by a petition circulator (non-essential) does not exceed the social

distancing encroachment of a grocery store check-out clerk (essential) to justify the

classification. The EO are exercises of arbitrary classifications picking winners and losers

in the essential/non-essential pageant. The consequences, the deprivation of an

individual’s fundamental right to earn a living or to move freely.

        Here, Plaintiffs’ complaint is with the EO and Tanner has no responsibility for the

  enforcement thereof and cannot be liable for attorney’s fees under Section 1988.

  Plaintiffs’ election to submit to the unconstitutional EO is the source of the alleged

  harm. Plaintiffs’ alleged harm, if any, may be avoided by the determination that the EO

  are not enforceable to restrain the Plaintiffs circulation of petitions in Macon County,

  City of Decatur.



                                               5
                                         3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10            Page 6 of 11



                    B. NO IRREPARABLE HARM TO PLAINTIFFS


       This portion of the Memorandum of Law will only address the Plaintiffs' effort to

have a question of public policy initiative referendum on the Macon County ballot in

November 2020.

       The Complaint herein alleges that the Plaintiffs on behalf of the Decatur

Dispensary Project, namely Lisa Kendall and John Phillips, must submit 1,935 signatures

to the Decatur City Clerk by August 3, 2020. See paragraph 41 of Petitioners' Complaint.

The Declaration signed by John Phillips claims that he has collected 150 signatures and

that Lisa Kendall has collected 930 signatures for a total of 1,080 signatures toward the

1,935 required signatures. Consequently, based on Plaintiffs' declaration they are in need

of 855 signature by August 3, 2020.

       As set forth in Part A above it is the position of Josh Tanner, Macon County Clerk

that any future stay-at-home orders by Governor Pritzker are unconstitutional, lacks

statutory support and unenforceable. Therefore, beginning May 1st John Phillips and Lisa

Kendall have until August 3rd to collect the remaining 855 signatures.

       There are 91 days between May 1st and July 31st. At the rate accumulating 10

signatures per day the Plaintiffs John Phillips and Lisa Kendall would accumulate 1,990

signatures; 51 signatures more than necessary. Therefore, if this Court finds that it is

unconstitutional for Governor Pritzker to extend the "stay-at-home" order to May 31,

2020 then the requirement to adhere to the Illinois election Code is reasonable and not a

burden.

       In the Plaintiffs' Complaint they have attached Judge Pallmeyer's Order. The case

before Judge Pallmeyer and the issue of a question of public policy referendum are apples

                                            6
                                      3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10            Page 7 of 11



and oranges. Before Judge Pallmeyer the Plaintiffs' were seeking to add candidates, who

sought to hold an elected office in the November 3, 2020 election. In the case before

Judge Pallmeyer Plaintiffs' argument was that an established political party faces lower

requirements for their candidates to appear on the ballot. Second, that the Governor's

emergency order foreclosed the Plaintiffs adequate time to secure the thousands of

signatures necessary to appear on the ballot.

       Judge Pallmeyer stated that she relied upon the authority in Anderson v.

Celebrezze 460 US 780 (1983) and Burdick v. Takushi, 504 US 428 (1992) for

substantial portion of the legal reasoning of her decision. In her Memorandum Opinion

Judge Pallmeyer stated that in determining the question before the Court would apply the

framework articulated in Anderson 460 US 780 and Burdick 504 US 428. If the burden

on the Plaintiffs' constitutional rights is severe, state's regulation must be narrowly drawn

to advance a compelling state interest. Stone v. Board of Education Commissioners of the

City of Chicago 750 F. 3d 678, 681 (7 Cir 2014) quoting Burdick 504 US at 434. But

alternatively, if the burden is merely reasonable and nondiscriminatory the government's

legitimate regulatory interests will carry the day. Stone F. 3d at 681 quoting Burdick 504

US at 434.

       Since any future stay-at-home orders by Governor Pritzker lack statutory

authority, are unconstitutional, and are unenforceable the Plaintiffs in this case do not

face a severe burden to comply with the state's regulation. This is not only the argument

of Macon County Clerk, Josh Tanner, this is the position of the Illinois Appellate

Prosecutor's office and the finding by the Circuit Court of the 4th Judicial Circuit in Clay

County, Illinois.



                                             7
                                       3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10             Page 8 of 11



       The relief sought by Plaintiffs Kendall and Phillips is to be relieved of the

standard requirement to obtain 1,935 signatures on or before August 3, 2020. Based on

simple math, this ballot restriction is reasonable, and nondiscriminatory for an advisory

referendum that has no binding effect on the Decatur City Counsel or the residents of

Macon County.

       The ballot question that Plaintiffs are seeking is:

      Should the City of Decatur allow the sale recreational cannabis and cannabis
hyphen infused products to 21 and older Yes or No

       The cannabis sale issue in Decatur, Illinois were discussed by the Decatur City

Counsel for several months. The Plaintiffs have already had an advisory referendum

during the March 2020 election. At the request of the Plaintiffs the same advisory

referendum question appeared on the ballot for the voters in Decatur Township on March

17, 2020. See Josh Tanner Declaration with Exhibits.

       The Plaintiff will suffer no irreparable harm if the injunction is denied. First, they

have plenty of time to fulfill the Illinois Election Code requirements for the advisory

question to be placed on the November ballot. Second, and more importantly the question

they are seeking to have placed on the ballot is simply a nonbinding referendum question.

In other words, the results of that ballot question are nothing more than conversation at

the local coffee shop. The City of Decatur and its elected official have no obligations to

reverse or modify their decision to sell cannabis infused products in the City of Decatur;

therefore there is no irreparable harm to the Plaintiffs.

                                  C. BALANCE OF HARDSHIP

       A nonbinding referendum question is not remotely similar to a new party

independent candidate placed on an electoral ballot. Therefore, the Plaintiffs reliance on

                                              8
                                        3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10            Page 9 of 11



Judge Palleyers ruling is misguided. Furthermore, if the Plaintiffs are foreclosed from

placing this question on the November ballot then they may pursue the same referendum

in the next election without harm to the Plaintiff. In other words, obviously, the Plaintiff

want to see marijuana infused products sold in the City of Decatur. The City of Decatur

does not currently allow the sale of cannabis infused products sold in the City of Decatur.

Cannabis infused products purchased outside of the City of Decatur may still be

consumed in the City of Decatur. There is simply not a legal dispensary in the City of

Decatur. The ballot questing is simply advisory. The true remedy for Plaintiffs is to seek

and support candidates to run for the Decatur City Council that support the sale of

cannabis products in Decatur.

         D. GRANTING THE RELIEF WILL NOT SERVE THE PUBLIC INTEREST

        Macon County consists of numerous municipalities. The surrounding

municipalities in Macon County may, based on the decision of their elected leaders, opt

to allow recreational cannabis dispensaries. If they do so and a marijuana dispensary

opened in a municipality surrounding Decatur, then the public interest is served.

Alternatively, if those elected officials likewise follow the path of Decatur and prohibit

the opening of a dispensary to sell recreational cannabis and cannabis infused products

then the public interest likewise is served because the respective elected officials opted

out of cannabis sales. Since the ballot question is simply advisory the true public interest

sought by the Plaintiffs is recreational cannabis dispensaries in Decatur, Illinois or

nearby. To achieve that public interest the Plaintiffs need to secure the approval of the

municipality local government. A nonbinding advisory referendum does not achieve their

true public interest.



                                             9
                                       3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10   Page 10 of 11



                                            JOSH TANNER, Defendant

                                   BY: FEATHERSTUN, GAUMER,

                                   STOCKS, FLYNN & ECK, LLP,

                                            BY: /s/ Edward F. Flynn
                                                  Edward F. Flynn



Edward F. Flynn
ARDC No. 06192240
Jerrold H. Stocks
ARDC No. 06201986
FEATHERSTUN, GAUMER, STOCKS,
FLYNN & ECK, LLP
101 S. State St., Suite 240
P. O. Box 1760
Decatur, IL 62525
Telephone: (217) 429-4453
Fax: (217) 425-8892
e-mail: jstocks@decatur.legal
        eflynn@decatur.legal




                                  10
                             3:20-cv-3107
3:20-cv-03107-SEM-TSH # 10            Page 11 of 11



                             CERTIFICATE OF SERVICE

        I hereby certify that on April 29, 2020, I electronically filed the foregoing with the
Clerk of the Court for the United States District Court for the Central District of Illinois,
Urbana Division, by using the CM/ECF system. I certify that all participants in the case
are registered CM/ECF users and that service will be accomplished by the CM/ECF
system.
samcahnman@yahoo.com                    jrobinson@decaturil.gov
Samuel J. Cahnman                      John Robinson
915 S. 2nd St                          City of Decatur
Springfield, IL 62704                  1 Gary K Anderson
                                         Decatur, IL 62523

                                               _/s/ Edward F. Flynn_________
                                                  Edward F. Flynn
Edward F. Flynn
ARDC No. 06192240
Jerrold H. Stocks
ARDC No. 06201986
FEATHERSTUN, GAUMER, STOCKS,
FLYNN & ECK, LLP
101 S. State St., Suite 240
P. O. Box 1760
Decatur, IL 62525
Telephone: (217) 429-4453
Fax: (217) 425-8892
e-mail: jstocks@decatur.legal
        eflynn@decatur.legal




                                            11
                                       3:20-cv-3107
